              Case 1:17-cr-00610-LGS Document 636 Filed 04/19/21 Page 1 of 2


                                    Richard H. Rosenberg
                                              Attorney at Law


     217 Broadway                                                                            Tel: 212-586-3838
        Suite 707                                                                            Fax: 212-962-5037
New York, New York 10007                                                                  richrosenberg@insn.com




                                                           April 13, 2021

                                       Application Granted. Defendant Kareem Davis' sentencing is adjourned
     Hon. Lorna G. Schofield           from April 29, 2021, to June 7, 2021, at 11:00 a.m. The Government's
     United States District Judge      submission, if any, shall be filed by May 7, 2021. The Clerk of the Court
     United States District Court      is directed to terminate the letter motion at docket number 635.
     Southern District of New York
     40 Foley Square               Dated: April 19, 2021
     New York, NY 10007            New York, New York


                                    Re: United States v. Kareem Davis
                                        17-CR-610 (LGS)


     Dear Judge Schofield:

             On behalf of Kareem Davis, and with the Government’s consent, I write to respectfully
     ask that the Court adjourn the sentencing date currently set for April 29, 2021.

            Undersigned counsel was scheduled to start a three-week trial on April 5, 2021, before
     the Honorable Paul A. Crotty in United States v. Tagliaferro, 19-Cr-472 (PAC). On March 30,
     however, I suffered a serious fall and was hospitalized. I was diagnosed with two fractured
     vertebrae and a broken rib, and was released just a few days ago to continue recuperating at
     home.

             Judge Crotty postponed the trial start date until April 20, 2021, and appointed additional
     counsel to appear in the courtroom in my stead, as it is unlikely that I will be fit enough to appear
     in the courtroom as lead counsel. At this time, I anticipate that I will be assisting from home with
     preparation of the opening, summation, cross-examinations, and witness preparation, etc. during
     the course of the trial. Insofar as the trial is projected to last approximately three weeks, I now
     expect that it will last beyond the currently scheduled sentencing date of April 29.

             For this reason, I respectfully ask that the Court adjourn Mr. Davis’ sentencing until a
     date in mid-May. The requested adjournment will avoid a conflict with the trial days and will
     provide sufficient time for me to recuperate sufficiently so that I can appear in person on Mr.
     Davis’ behalf.
       Case 1:17-cr-00610-LGS Document 636 Filed 04/19/21 Page 2 of 2




      I thank the Court for its continued consideration and courtesies to counsel.

                                                   Respectfully,
                                                   ____/s/______
                                                   Richard H. Rosenberg, Esq.

Cc:   All parties (by ECF)
      Kareem Davis (by US mail)
